The appeal is from a conviction for theft from the person, with a sentence of two years in the penitentiary.
The record is before us without bills of exception and appellant has filed no brief indicating the particular grounds upon which a reversal is sought. The only defense offered was that of an alibi, with the denial by appellant as a witness in her behalf that she is the person guilty of the offense charged. The prosecuting witness positively identified her as the woman to whom he had sold and delivered a watermelon. He says that he received the money and as he was placing it with a roll of money in his shirt pocket she grabbed it, tore the pocket loose, and ran with $147.00 but she lost $1.00 which he recovered. He gave chase but she escaped and was arrested the following day. The question of fact thus raised was decided by the jury contrary to her contention and their finding will not be disturbed.
The judgment of the trial court is affirmed.